Title: Gibson & Jefferson to Thomas Jefferson, 12 February 1812
From: Gibson & Jefferson
To: Jefferson, Thomas


          
                  Sir 
                   
                     Richmond 
                     12th Feby 1812—
          We have received your note by Mr Johnson there are at present no ploughs to be procured here, John 
                     Saml Adams is in daily expectation of receiving some of Peacock’s—Vail & Rogers likewise expect a supply of the Cary plough—
			 
		  we have been equally unfortunate in our search after Burnet
			 seed, the only chance of obtaining it, is from Mr Graham, who informs us that he does not know until he sees his Overseer whether he will have any to spare—We have sold your 59 barrels flour at 9¾$—
          Your obedt Servts
                  Gibson & Jefferson
        